    Case 16-13110-KCF             Doc 261       Filed 03/24/20 Entered 03/24/20 15:38:26                     Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 16−13110−KCF
                                          Chapter: 7
                                          Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   United National Machine Tool, Inc.
   P.O. Box 608
   Hainesport, NJ 08036
Social Security No.:

Employer's Tax I.D. No.:
  22−3593761

                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Barry R. Sharer is discharged as trustee of the estate of the above named debtor(s) and the
bond is canceled; and the case of the above named debtor(s) is closed.


Dated: March 24, 2020                          Kathryn C. Ferguson
                                               Judge, United States Bankruptcy Court
